September 10, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
             UNION PACIFIC RAILROAD COMPANY, Appellant

NO. 14-13-01141-CV                           V.

            CHARLES SEBER AND BARBARA SEBER, Appellees
                 ________________________________

      This cause, an appeal from the judgment in favor of Appellees, Charles
Seber and Barbara Seber, signed September 25, 2013, was heard on the transcript
of the record. We have inspected the record and find error in the judgment. We
therefore order the judgment of the court below REVERSED and REMAND the
cause for proceedings in accordance with the court’s opinion.

      We further order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.